DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The instant application having Application No. 16/734,075 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, which are ready for examination by the examiner.

INFORMATION CONCERNING OATH/DECLARATION
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statement 01/03/2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.         Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takano (US pub. 2017/0038973), hereinafter, “Takano”.

At the outset, Applicant is reminded that claims subject to examination will be given their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). With this in mind, the discussion will focus on how the terms and relationships between the terms in the claims are met by the references.

2.         As per claims 1 and 17, Takano discloses a memory system (computer system consists of storage device 1 and host device 2 of fig. 1; see paragraph 0013) comprising: a nonvolatile memory device (NAND memory 30); a volatile memory device (DRAM 20) to which power is suspended in the sleep mode (see paragraph 0016, which discloses “the controller 10 has a function of allowing or stopping the supply of power from the power supply circuit 40 to the DRAM 20 and the NAND memory 30, in accordance with a request from the host device 2. For example, when requested by the host device 2 to effect switching to a low power consumption mode, the controller 10 stops supply of power from the power supply circuit 40 to the DRAM 20 and the NAND memory 30”); and a controller configured to temporarily store internal data (cache data 200) in the volatile memory device, the internal data being generated during processing of an operation of the nonvolatile memory device (see paragraph 0015), wherein when a sleep command is received from a host, the controller outputs the internal data stored in the volatile memory device to the host in response to the sleep command [see paragraph 0027, which discloses “If the host device 2 makes a request for changing the mode to the low power consumption mode (a1 in FIG. 2), the data save controller 110 first executes reading of the cache data 200 written in the DRAM 20 (a2 in FIG. 2). Then, the data save controller 110 requests the host device 2 to write the cache data 200 read from the DRAM 20, i.e., data to be saved, to the DRAM 52 (a3 in FIG. 3). In this case, the data save controller 110 may determine the importance of each of data items in the cache data 200, and may transmit the data items in descending order of importance to the host device 2. In response to this request, the host device 2 writes data transmitted from the storage device 1, i.e., the cache data 200 to be saved, to the DRAM 52 (a4 in FIG. 2)”], and then transfers an acknowledgement for an entry into the sleep mode to the host and enters the sleep mode [see paragraph 0027, which discloses “when the storage device 1 shifts the low power consumption mode, the data save controller 110 notifies the host device 2 that the storage device 1 shifts the low power consumption mode (a7 in FIG. 2).”]. 

claims 2 and 10, Takano discloses “The memory system of claim 1” [See rejection to claim 1 above], wherein when the sleep command is received from the host, the controller performs a comparison of the size of the internal data stored in the volatile memory device with the size of data which can be transferred at one time in response to the sleep command, and determines whether to divide the internal data based on a result of the comparison (see paragraph 0027). 

4.         As per claims 3 and 11, Takano discloses wherein when the result of the comparison indicates that the size of the internal data stored in the volatile memory device exceeds the size of data which can be transferred at one time in response to the sleep command, the controller divides the internal data stored in the volatile memory device into N portions of data, and sequentially outputs the divided internal data from a first portion to an Nth portion to the host as the response to the sleep command, and then transfers the acknowledge for the entry into the sleep mode to the host and enters the sleep mode, where N is a natural number equal to or more than 2 (see paragraph 0027 and fig. 2). 

5.         As per claims 4 and 12, Takano discloses wherein when the result of the comparison indicates that the size of the internal data stored in the volatile memory device exceeds the size of data which can be transferred at one time in response to the sleep command: the controller divides the internal data stored in the volatile memory device into N portions of data, where N is a natural number equal to or more than 2, and when N exceeds a reference value, the controller programs the internal data stored in the volatile memory device into the nonvolatile memory (see paragraph 0027 and fig. 2). 

6.         As per claim 5, Takano discloses wherein the controller sends a confirmation request to the host to confirm whether a transfer of the internal data stored in the volatile memory device to the host in response to the sleep command is allowed (see fig. 2). 

7.         As per claim 6, Takano discloses wherein when the host, in response to the confirmation request, confirms that the controller is allowed to transfer the internal data to the host, the controller outputs the internal data stored in the volatile memory device to the host as a response to the sleep command, and then transfers an acknowledgement for an entry into the sleep mode to the host and enters the sleep mode (see paragraph 0027 and fig. 2). 

8.         As per claim 7, Takano discloses wherein when the host does not indicate in response to the confirmation request that the controller is allowed to transfer the internal data to the host, the controller programs the internal data stored in the volatile memory device to the nonvolatile memory device, and then transfers the acknowledgement for the entry into the sleep mode to the host and enters the sleep mode (see fig. 2 and paragraph 0015). 

9.         As per claim 8, Takano discloses wherein when a wakeup command including the internal data is received from the host, the controller exits from the sleep mode, supplies power to the volatile memory device, stores the internal data included in the wakeup command into the (see paragraph 0028 and fig. 2). 

10.         As per claim 9, Takano discloses a data processing system (computer system consists of storage device 1 and host device 2 of fig. 1; see paragraph 0013) comprising: a host (host device 2) configured to generate a sleep command and a wakeup command and to output the generated commands (see paragraphs 0027 and 0028); and a memory system (storage device 1) comprising a nonvolatile memory device (NAND memory 30) and a volatile memory device (DRAM 20), the memory system configured to suspend power to the volatile memory device in a sleep mode and to temporarily store internal data (cache data 200) in the volatile memory device (see paragraph 0016, which discloses “the controller 10 has a function of allowing or stopping the supply of power from the power supply circuit 40 to the DRAM 20 and the NAND memory 30, in accordance with a request from the host device 2. For example, when requested by the host device 2 to effect switching to a low power consumption mode, the controller 10 stops supply of power from the power supply circuit 40 to the DRAM 20 and the NAND memory 30”), the internal data being generated during processing of an operation of the nonvolatile memory device (see paragraph 0015), wherein when the sleep command is received from the host, the memory system outputs the internal data stored in the volatile memory device to the host in response to the sleep command [see paragraph 0027, which discloses “If the host device 2 makes a request for changing the mode to the low power consumption mode (a1 in FIG. 2), the data save controller 110 first executes reading of the cache data 200 written in the DRAM 20 (a2 in FIG. 2). Then, the data save controller 110 requests the host device 2 to write the cache data 200 read from the DRAM 20, i.e., data to be saved, to the DRAM 52 (a3 in FIG. 3). In this case, the data save controller 110 may determine the importance of each of data items in the cache data 200, and may transmit the data items in descending order of importance to the host device 2. In response to this request, the host device 2 writes data transmitted from the storage device 1, i.e., the cache data 200 to be saved, to the DRAM 52 (a4 in FIG. 2)”], and then transfers an acknowledgment for an entry into the sleep mode to the host and enters the sleep mode [see paragraph 0027, which discloses “when the storage device 1 shifts the low power consumption mode, the data save controller 110 notifies the host device 2 that the storage device 1 shifts the low power consumption mode (a7 in FIG. 2).”], and the host stores the internal data received from the memory system in an internal memory between a first time point at which the sleep command is outputted to the memory system and a second time point at which a wakeup command is sent to the memory system (see fig. 2 and paragraph 0028). 

11.         As per claim 13, Takano discloses wherein the memory system, in response to receiving the sleep command, sends a confirmation request to the host to confirm whether a transfer of the internal data stored in the volatile memory device to the host is allowed, and wherein when the confirmation request is received by the host from the memory system between the first time point and reception of the acknowledgement for the entry into the sleep mode, the host: checks the state of the internal memory, determines, according to the check result, whether the memory system is allowed to transfer the internal data to the host, and transfers to the memory system an acknowledgement indicating whether the memory system is allowed to transfer the internal data to the host (see paragraphs 0024 and 0027 and fig. 2). 

claim 14, Takano discloses wherein the memory system, in response to the acknowledgment indicating that the memory system is allowed to transfer the internal data to the host, outputs the internal data stored in the volatile memory device to the host as a response to the sleep command, and then transfers the acknowledgment for the entry into the sleep mode to the host and enters the sleep mode (see paragraphs 0024 and 0027 and fig. 2). 

13.         As per claim 15, Takano discloses wherein the memory system, in response to the acknowledgment indicating that the memory system is not allowed to transfer the internal data to the host, programs the internal data stored in the volatile memory device to the nonvolatile memory device, and then transfers the acknowledgement for the entry into the sleep mode to the host and enters the sleep mode (see paragraphs 0024 and 0027 and fig. 2). 

14.         As per claim 16, Takano discloses wherein the host includes second data stored in the internal memory in the wakeup command and outputs the wakeup command with the second data to the memory system, wherein when the wakeup command is received by the memory system from the host, the memory system exits from the sleep mode, supplies power to the volatile memory device, stores the second data included in the wakeup command into the volatile memory device, and transfers an acknowledgment for an exit from the sleep mode to the host (see paragraph 0028 and fig. 1). 

15.         As per claim 18, Takano discloses wherein the outputting of the internal data comprises: determining whether to divide the internal data by comparing the size of the internal data stored in the second volatile memory device with the size of data which can be transferred at one time th portion to the host as a response to the sleep command when N is less than a reference value; and programming the internal data stored in the volatile memory device to the nonvolatile memory device when N exceeds the reference value (see paragraph 0027). 

16.         As per claim 19, Takano discloses further comprising: in response to the receiving of the sleep command, confirming whether a transfer of the internal data stored in the volatile memory device to the host is allowed; performing the outputting of the internal data in response to the host indicating that the memory system is allowed to transfer the internal data to the host; and programming the internal data to the nonvolatile memory device, when the host indicates that the memory system is not allowed to transfer the internal data to the host (see paragraphs 0024 and 0027 and fig. 2). 

17.         As per claim 20, Takano discloses further comprising: in response to receiving a wakeup command from the host: exiting from the sleep mode, supplying power to the volatile memory device, storing the internal data included in the wakeup command into the volatile memory device, and transferring an acknowledgement for an exit from the sleep mode to the host (see paragraph 0028).

RELEVANT ART CITED BY THE EXAMINER
MPEP 707.05(c).
	The following reference teaches a storage device having a non-volatile memory and a volatile memory to transmit a saved cache data to a connected host after receiving a command to suspend power from the host: US Pat. # 10,198,198 (Machida)

CLOSING COMMENTS
CONCLUSION

a. STATUS OF CLAIMS IN THE APPLICATION 

            The following is a summary of the treatment and status of all claims in the 

application as recommended by M.P.E.P. 707.07(i):


a (1) CLAIMS REJECTED IN THE APPLICATION 

            Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.

b. DIRECTION OF FUTURE CORRESPONDENCES

            Any inquiry concerning this communication or earlier communications from the 

Examiner should be directed to Ernest Unelus whose telephone number is (571) 272-

8596. The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00PM. 


IMPORTANT NOTE

            If attempts to reach the above noted Examiner by telephone are unsuccessful, 

the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following 

telephone number: Area Code (571) 270-1023.

The fax phone number for the organization where this application or proceeding 

is assigned is 571-273-8300. Information regarding the status of an application may be 

obtained from the Patent Application Information Retrieval (PAIR) system. Status 

information for published applications may be obtained from either Private PAIR or 

Public PAIR. Status information for unpublished applications is available through private 

PAIR only. For more information about the PMR system, see her//pair-direct.uspto.gov. 

Should you have questions on access to the Private PAIR system, contact the 

Electronic Business Center (EBC) at 866-217- 91 97 (toll-free).

/Ernest Unelus/
Primary Examiner
Art Unit 2181